            Case 3:19-cv-00103-BR            Document 21              Filed 04/30/19   Page 1 of 2




Brian T. Kiolbasa, OSB No. 112890
kiolbasab@lanepowell.com
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Defendant Chase Bank USA, N.A.




                                  UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION




STACIE MARTINEZ,                                                   Case No. 3:19-cv-00103-BR

                                          Plaintiff,
                                                                   STIPULATED JUDGMENT
           V.

CHASE BANK USA, N.A.,

                                       Defendant.

           Plaintiff Stacie Martinez ("Martinez") and defendant Chase Bank USA, N.A. ("Chase"),

by and through their undersigned counsel, hereby stipulate to the following:

                                             STIPULATIONS

           I.        Pursuant to Federal Rule of Civil Procedure 4l(a)(l)(A)(ii), the parties hereby

stipulate to the dismissal of Martinez's claims against Chase as set forth in her Complaint (ECF

No. 1), with prejudice and without costs or attorney fees to any party.

          2.         Plaintiff Martinez stipulates to entry of judgment against her on Chase's First

Counterclaim (Breach of Contract), in the amount of $3,503.91, plus the sum of $1,950.00,



PAGE 1 -             STIPULATED JUDGMENT

                                                 LANE POWELL PC
                                        601 SW SECOND AVENUE, SUITE 2100
122006.0 l 9717646934.2                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
          Case 3:19-cv-00103-BR             Document 21            Filed 04/30/19     Page 2 of 2




representing the fair value of the costs, fees, and expenses incurred by Chase in prosecuting its

counterclaims, for a total of$5,453.91.

         3.        Chase's Second through Fourth Counterclaims are hereby dismissed as moot.

                                      ORDER AND JUDGMENT
         It is ORDERED and ADJUDGED that pursuant to the Stipulations set forth above:
         (1)       Plaintiffs claims against Chase are dismissed with prejudice, without an award of

fees or costs to any party;

         (2)       Defendant Chase is awarded a judgment on its Counterclaim in the amount of

$5,453.91 against Stacie Martinez;
         (3)       Chase's Second through Fourth Counterclaims are hereby dismissed as moot; and

         (4)       All pending motions and existing case deadlines are stricken as moot, as this matter

is concluded.



         DATED: this 30th day of April, 2019.




                                                                            ~a~
                                                                      ANNA J. BROWN
                                                                      United States Senior District Judge

IT IS SO STIPULATED:

 DATED: April 29, 2019                                  DATED: April 29, 2019

 THE LAW OFFICES OF JEFFREY                             LANE POWELL PC
 LOHMAN


 By s/ James A. Sellers                                 By     s/ Brian T. Kiolbasa
   James A. Sellers, OSB No. 184404                       Brian T. Kiolbasa, OSB No. 112890
   Telephone: 408.279.2288                                Telephone: 503.778.2100
 Attorneys for Plaintiff                                Attorneys for Defendant Chase Bank USA, N.A.




PAGE2 -            STIPULATED JUDGMENT

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE2100
122006.0197/7646934.2                     PORlLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
